              Case 1:21-cr-00077-CMH Document 5 Filed 04/19/21 Page 1 of 1 PageID# 12

AO 455(Rev. 01/09) Waiver of an Indictment

                                                                                                         m OPEN COURT
                                     United States District Cour'
                                                           for the

                                              Eastern District of Virginia
                                                                                                    CURK,U.SJSTRlCTCOU
                                                                                                        MCV&wnRlA. VIRGINIA
                 United States of America
                                V.                                   Case No. I'

                      1
                            Defendant


                                             WAIVER OF AN INDICTMENT


        I understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. I was advised in open court of my rights and the nature ofthe proposed charges against me.

          After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by
information.




Date:     ^
                                                                                                        ature




                                                                                   Signature ofdefendant's attorney


                                                                       c
                                                                                Printed name ofdefendant's attdriney




                                                                                          Judge's signature


                                                                         The Hon. Claude M. Hilton. District Court Judge
                                                                                  Judge's printed name and title
